Title: To George Washington from William Bartlett, 11 December 1775
From: Bartlett, William
To: Washington, George

 

Sir
Beverly [Mass.] 11th Decer 1775

I beg Leave to inclose Your Excellency the Petition of the Committee of Corrispondence of this Town where they set fourth the Sutiation of it in a Very Clear Light & Pray Your Excellency would hear and Answer the same if you in your Grate Wisdom think it Necessary.
Those Valuable Prizes brought in here are much Exposed as we have nothing to Defend them with—Our Herbour is as Safe as any can be where there is water Sufficient to bring in Such Vessels.
Our Forts & Brest Works built at the Towns Expence would not Only Protect the Prizes but the Town if we had Guns and Amunition to put in them Therefore Pray your Excellency would hear the Petition not Only for the Releif of the Town but to Preserve that interest now belonging to the Continent. And am with the Gratest Respect Your Excellencys Most Obedt Hume Sert

William Bartlett

